TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 31, 2016



                                   NO. 03-14-00579-CR


                               Perry Lee Penning, Appellant

                                              v.

                                The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting misdemeanor community supervision entered by the

trial court. Having reviewed the record and the parties’ arguments, the Court holds that there

was no reversible error in the trial court’s order granting misdemeanor community supervision.

Therefore, the Court affirms the trial court’s order granting misdemeanor community

supervision. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.